


110 HR 6047 IH: Early Access to Treatment

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6047
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Mr. Jones of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  mandate early access by desperately ill patients to treatment use of new drugs
		  under clinical investigation for a serious or immediately life-threatening
		  disease condition for whom no comparable or satisfactory drug or other therapy
		  is available.
	
	
		1.Short titleThis Act may be cited as the
			 Early Access to Treatment
			 Act.
		2.FindingsCongress finds the following:
			(1)Section 506(a)(1)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356(a)(1)) requires the
			 Secretary of Health and Human Services, at the request of the sponsor of a new
			 drug, to facilitate the development and expedite the review of such drug
			 if it is intended for the treatment of a serious or life-threatening condition
			 and it demonstrates the potential to address unmet medical needs for such a
			 condition, designating such a drug to be a fast track
			 product.
			(2)Section 506(b)(1)
			 of such Act, however, provides that the Secretary need not approve an
			 application for approval of a fast track product, even though the Secretary has
			 determined that the product has an effect on a clinical endpoint or on a
			 surrogate endpoint that is reasonably likely to predict clinical
			 benefit.
			(3)Section 312.34(a)
			 of title 21, of the Code of Federal Regulations, provides for treatment use of
			 a new drug, although such drug . . . is not yet approved for
			 marketing, but is under clinical investigation for a serious or
			 immediately life-threatening disease condition in patients for whom no
			 comparable or satisfactory alternative drug or other therapy is
			 available.
			(4)Although the
			 stated purpose of both current law and regulations, as stated under section
			 312.34(a) of such title, is to facilitate the availability of promising
			 new drugs to desperately ill patients as early in the drug development process
			 as possible, before general marketing begins, in practice applications
			 for approval of promising therapies intended to treat such desperately ill
			 patients suffering from serious and immediately life-threatening diseases for
			 whom no comparable or alternative drug or other therapy is available have
			 encountered unjustified delays and denials.
			(5)As a consequence
			 of such delays and denials of applications for such treatment use, desperately
			 ill patients suffering from serious and immediately life-threatening disease
			 conditions have been denied the last, and perhaps the only, best chance for
			 treatment protocols that might have saved their lives.
			(6)Applications for
			 such treatment use ought not be subject to the discretion of the Secretary, but
			 should be granted, in all cases, if such applications meet the statutory
			 criteria governing such applications.
			(7)Applications for
			 fast track product review ought not be subject to the discretion of the
			 Secretary, but should be granted, in all cases, if such applications meet the
			 statutory criteria governing such applications as set forth in section
			 506(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 356(b)(1)).
			3.Treatment use
			 approval systemSection 505
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by
			 adding at the end the following new subsection:
			
				(v)Treatment use of
				an investigational drug
					(1)In
				generalA drug that is not approved for marketing, but is under
				clinical investigation for a serious or immediately life-threatening disease
				condition in patients for whom no comparable or satisfactory alternative drug
				or other therapy is available, shall be made available for treatment use by an
				individual patient if—
						(A)the drug is
				intended to treat a serious or immediately life-threatening disease
				condition;
						(B)there is no
				comparable or satisfactory alternative drug or other therapy available to treat
				that stage of the disease in the person for whom the drug is intended;
						(C)the drug is under
				investigation in a controlled clinical trial as an investigational new drug
				under subsection (i) in effect for the trial or all clinical trials have been
				completed; and
						(D)an application for
				treatment use has been filed in writing with the Food and Drug Administration
				by a licensed practitioner and such application sets forth—
							(i)the specific
				intended use of the drug;
							(ii)an explanation of
				the rationale for use of the drug, including an explanation as to why the use
				of the investigational drug is necessary in the treatment of the individual
				patient;
							(iii)a
				treatment protocol, including the method of the administration of the drug and
				dosages;
							(iv)a
				statement of the qualifications of the licensed practitioner to use the
				investigational drug for the intended treatment use;
							(v)a
				statement of the licensed practitioner’s familiarity with information of the
				drug’s safety and effectiveness derived from previous clinical and nonclinical
				experience with the drug; and
							(vi)a
				signed and notarized statement of the individual patient, or guardian, if any,
				setting forth in detail—
								(I)the information
				about the drug’s safety and effectiveness;
								(II)risks disclosed to
				the patient; and
								(III)the patient’s
				informed consent to the treatment protocol to be administered by the licensed
				practitioner.
								(2)Permission for
				treatment use
						(A)DeadlineWithin 30 days of the filing of an
				application for treatment use in compliance with paragraph (1), the Secretary
				shall grant permission to the sponsor of an investigational drug to furnish
				such drug to the submitting licensed practitioner under such terms as the
				sponsor, licensed practitioner, and patient determine among themselves to be
				appropriate, including any agreement to waive liability.
						(B)Treatment of
				emergenciesIf the need for an investigational drug arises in an
				emergency situation that does not allow time for submission of such an
				application for treatment use in writing, such application may be transmitted
				to the Secretary by telephone or by other means of rapid communication, and
				shall be acted on rapidly, but in no case later than 30 days after the date of
				receipt of the application.
						(3)DefinitionsIn
				paragraph (1)—
						(A)the term
				serious means, with respect to a disease or condition, a disease
				or condition that causes major irreversible morbidity; and
						(B)the term
				immediately life-threatening means, with respect to a disease or
				condition—
							(i)a
				disease or condition where the likelihood of death is high unless the course of
				the disease or condition is interrupted; or
							(ii)a
				disease or condition with potentially fatal outcomes, where the end point of
				clinical trial analysis is
				survival.
							.
		4.Removing
			 discretion in approval of application for fast track productsSection 506(b)(1) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 356(b)(1)) is amended by striking
			 may and inserting shall.
		
